Title: From John Adams to Benjamin Homans, 6 August 1810
From: Adams, John
To: Homans, Benjamin




Gentlemen
Quincy August 6 1810


The Procrastination of Age is the best Apology I can make for my long neglect to acknowledge your favour of the 12. July.
Be pleased to accept of my Thanks for your acceptable Present of the Sprightly Oration of our ingenious Young Friend Mr Lincoln, which I have read, as I heard it, with the more pleasure, as His Father though not my Eleve, was in Some sort my Protegé in his Youth; and His Grand Father was one of my habitual Social Friends in the Ancient Whig Clubb in The Town of Boston, where, as Tradition Says and History perhaps ought to Pay the Independence of America originated.
With much Respect to The Association you represent and many Thanks for your Politeness in communicating their Wishes I am Gentlemen very respectfully your / obliged and humble servant


John Adams




